Citation Nr: 1719885	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  12-34 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a right leg disorder, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Riley, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1982 to August 1991.  He was awarded the Parachutist Badge during his service.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans' Appeals (VA) Regional Office (RO) in Hartford, Connecticut, which, in pertinent part, denied service connection for a right leg disability.  Jurisdiction presently resides with the RO in Baltimore, Maryland.

The Board remanded this case for additional development in May 2014 and July 2015.  The case is now returned for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately another remand is required in this case.  The Veteran seeks entitlement to service connection for a right leg disability.

The Veteran asserts he is entitled to Persian Gulf presumptions as his service included deployment in support of the Desert Shield/Desert Storm Theater of Operation.  See February 2012 notice of disagreement.  In July 2015, the Board remanded to obtain personnel records to determine if his foreign service noted on the Veteran's DD-214 included time in the geographic area defined under 38 C.F.R. § 3.317(e)(2).  The DD-214 does noted service in the Persian Gulf area.

After the July 2015 Board remand, the AOJ received monthly pay statements from Defense Finance and Accounting Service (DFAS) from October 1990 to May 1991.  Beginning in December 1990, the statements show the Veteran received overseas pay as well as family separation pay in addition to his basic pay.  The March 1991 statement indicates the Veteran received "Danger Pay" under 37 U.S.C.A. § 310.  The Board finds that the evidence is in relative equipoise as to whether the Veteran served in the area defined under 38 C.F.R. § 3.317(e)(2).  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds the provisions of C.F.R. § 3.317 are for consideration in the Veteran's claim.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

The July 2015 remand from the Board also requested the AOJ seek an addendum medical opinion from the VA examiner who previously provided an examination and opinion in connection with the Veteran's claim in August 2014 and January 2015.  The Board previously found these opinions to be inadequate as the examiner failed to provide a detailed and well-informed rationale with consideration of the Veteran's complaints of right leg weakness, numbers, and stiffness since his military service.

In February 2016, the same VA examiner provided an additional addendum opinion.  In his report, the examiner states that he was "not going to address the opinions as stated in the 2057 as these are confusing and misleading."  (Referring to the VA Form 21-2507, Request for Physical Examination, of February 2016 that contained the language from the December 2015 Board remand order).  In the report, he largely repeats the same diagnosis and rationale previously found to be inadequate by the Board.  In finding the Veteran's current neurological disorder is less likely than not related to service, the examiner states, in service,  "the primary issues was knee pain" for the Veteran.  The examiner states, "for further comments on 'overuse syndrome', etc. I defer to the appropriate DBQ (Disability Benefits Questionnaire) for knee pain."  

Remand is necessary for the Veteran's claim, inasmuch as there was not substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The February 2016 examiner's report reflects that the examiner willfully ignored all instructions from the Board.  The examiner did note however that another examination could resolve the pertinent medical questions of whether the knee pain experienced by the Veteran in service is related to his current right leg condition.  Therefore, another remand is necessary for an additional VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination by a physician with experience in orthopedic medicine to determine the nature and etiology of his right leg condition(s).  The claims file and a copy of this remand must be provided to the examiner for review.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his right leg condition, the examiner should provide an opinion as to the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's complaints of weakness, stiffness, and numbness in the right leg and related symptoms are attributable to a known clinical diagnosis, or whether those reported problems are manifestations of an undiagnosed illness.

(b) If any of the above symptoms are determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the condition was incurred during active service.  In doing so, the examiner must consider the complaints of stiffness, weakness, and pain in the joints and right leg area in service, post-service diagnoses of neurological and muscular disorders, and the Veteran's statements regarding the continuity of symptomatology since service.

2.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim. If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




